United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Holtsville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 18-0944
Issued: November 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 4, 2018 appellant, through counsel, filed a timely appeal from a February 27,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has met her burden of proof to expand the acceptance of the
claim to include the additional condition of osteoarthritis of the first carpometacarpal (CMC) joint
of her right hand due to factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances outlined in
the prior Board decision are incorporated herein by reference. The relevant facts are as follows.
On November 7, 2013 appellant, a 56-year-old customer service representative, filed an
occupational disease claim (Form CA-2) alleging that she developed a right hand injury that
allegedly arose on or about October 25, 2013. She indicated that, during the course of an 8-hour
workday, she spent 7.2 hours keyboarding and using a mouse, and at least 2 hours stapling and/or
paper clipping documents. Appellant’s duties included such activities as handling 35 to 40
telephone calls from taxpayers, processing tax returns, sending documents to central processing,
and corresponding with taxpayers via letters. Initially, she did not submit any medical evidence
with her claim.
In a November 27, 2013 development letter, OWCP requested a more detailed description
of the employment duties appellant believed caused her right hand/wrist condition. It also advised
her to submit appropriate medical evidence in support of her claim.
OWCP subsequently received a November 20, 2013 narrative report and a November 27,
2013 attending physician’s report (Form CA-20) from Dr. Warwick Green, a Board-certified
orthopedic surgeon. In his November 20, 2013 report, Dr. Green noted that appellant reported a
sudden onset of sharp pain in her right thumb, with swelling at the base of the thumb, occurring at
work on October 25, 2013. He indicated that November 20, 2013 x-ray testing showed mild
osteoarthritis of the first CMC joint of the right hand, and he provided a diagnosis of osteoarthritis
and sprain/strain of the right hand. In his November 27, 2013 attending physician’s report,
Dr. Green again noted that appellant reported a sudden pain and swelling in her right thumb
occurring at work on October 25, 2013. He diagnosed sprain/strain of the right thumb and
osteoarthritis of the hand. Dr. Green checked a box marked “Yes” to denote that these conditions
were employment related, and added the notation “Complaints represent exacerbation of
preexisting conditions due to work.” He advised that appellant could return to work, but was
unable to use her right hand. Dr. Green also submitted a duty status report (Form CA-17) that
contained a diagnosis of osteoarthritis of the first CMC joint of the right hand. In December 23,
2013 and January 22, 2014 reports, he further discussed appellant’s right thumb condition.
By decision dated February 4, 2014, OWCP denied appellant’s claim, finding that she
failed to establish fact of injury as she had not submitted a detailed description of her work-related
activities as requested by OWCP on November 27, 2013. It also found the medical evidence of
record was insufficient to establish an employment-related diagnosis.
Appellant, through counsel, timely requested reconsideration on June 12, 2014. In support
of the request, counsel submitted February 12 and April 23, 2014 reports from Dr. Sang H. Song,
a Board-certified physiatrist. In the April 23, 2014 report, Dr. Song noted that it was his medical
opinion that appellant’s right carpal tunnel syndrome condition was causally related to her

2

Docket No. 15-0089 (issued February 20, 2015).

2

repetitive work activities, including keyboarding (7 hours daily), operating a computer mouse (7
hours daily), stapling (4.5 hours daily), and grasping paper clips (4.5 hours daily).
By decision dated June 18, 2014, OWCP denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a), finding the submitted evidence to be
immaterial.
On June 26, 2014 counsel again requested reconsideration. He submitted a June 23, 2014
statement from appellant regarding her employment duties. Appellant indicated that she was a
customer service worker whose duties consisted of reconciling taxpayers’ accounts via
correspondence and/or telephone. During the course of an eight-hour workday, she was
responsible for processing tax returns, sending documents to central processing, and corresponding
with taxpayers via letters. Appellant was also responsible for stapling and/or paper clipping
documents. She performed this activity at least two hours per day, as needed. Appellant also
stated that she was responsible for documenting each telephone conversation with a taxpayer. On
any given day, she documented between 35 and 40 calls. Both paper and telephone
communications were documented via computer. Appellant worked a 40-hour week, and each day
she spent 7.2 hours keyboarding and using a mouse.3
By decision dated September 24, 2014, OWCP modified its prior decision to find that fact
of injury had been established, but denied appellant’s claim because the medical evidence of record
was insufficient to establish causal relationship between her diagnosed right carpal tunnel
syndrome and her described duties as a customer service representative.4
On February 10, 2016 counsel, requested reconsideration of OWCP’s denial of appellant’s
claim. He argued that her claim for occupational injury was established by an enclosed January 13,
2016 report of Dr. Neil Allen, an attending Board-certified internist and neurologist.
In his January 13, 2016 report, Dr. Allen indicated that he had reviewed appellant’s
medical records “in order to establish a causal relationship between the patient’s right hand injury
and work-related trauma sustained prior to and on October 25, 2013.”5 He noted that appellant
reported being required to engage in constant writing, typing, use of a mouse, stapling, and paperclipping documents for seven hours per day (eight-hour shift with a one-half hour break and two
15-minute breaks). Dr. Allen discussed appellant’s reported right upper extremity conditions and
summarized medical reports of Dr. Green and Dr. Song. He asserted that appellant’s right wrist
injury was employment related and that her case should be accepted under the diagnosis of right
carpal tunnel syndrome. Dr. Allen referenced several passages in the Merck Manual (14th edition)
which described the symptoms, physical examination/diagnostic test findings, and causes of carpal

3

Appellant had a half-hour lunch break and two 15-minute breaks each workday.

4
Appellant appealed OWCP’s September 24, 2014 decision to the Board and, by decision dated February 20, 2015,
the Board affirmed the September 24, 2014 decision. Supra note 2.
5

Counsel later confirmed during a December 15, 2016 hearing before an OWCP hearing representative that
Dr. Allen, whose office was located in Chicago, IL, did not physically examine appellant. Rather, Dr. Allen based his
report on a review of the case record and a telephone conversation with appellant.

3

tunnel syndrome, and he indicated that appellant’s symptoms, physical examination/diagnostic test
findings, and work duties showed that she had employment-related right carpal tunnel syndrome
Dr. Allen further asserted that appellant’s claim should also be accepted for the diagnosis
of osteoarthritis of the first CMC joint of the right hand. While acknowledging that this condition
likely existed prior to appellant’s federal employment, he opined that the duties required by her
position resulted in an aggravation of this condition. Dr. Allen noted that, per the Merck Manual
(14th edition), biomechanical stress might lead to chondrocyte damage and proteolytic enzyme
release resulting in articular cartilage degeneration, and that osteoarthritis developed when
cartilage repair did not keep pace with degeneration. He posited that appellant’s excessive typing,
mouse usage, and writing caused degradation of the cartilage within her right CMC, resulting in
an aggravation of her osteoarthritic condition. Dr. Allen noted that the Merck Manual provides
that onset of CMC osteoarthritis is gradual and localized to one or a few joints and that pain,
generally the earliest symptom, was greatest after exercise. He opined that the exercise in
appellant’s case was her work duties which affected the first CMC joint of her right hand.
Dr. Allen felt that appellant’s subjective complaints of right thumb pain/swelling and her objective
ﬁndings of tenderness over the right CMC joint with digit weakness mirrored the symptoms that
the Merck Manual associated with CMC joint osteoarthritis. He opined that appellant’s work
duties of repetitive grasping, pinching, and typing for seven hours per day “precipitated the
symptoms of an underlying osteoarthritis condition.”
By decision dated April 25, 2016, OWCP accepted appellant’s claim for right carpal tunnel
syndrome. It based its determination on the January 13, 2016 opinion of Dr. Allen.
By separate decision dated April 25, 2016, OWCP denied appellant’s claim for
osteoarthritis of the first CMC joint of her right hand. It found that the medical evidence of record,
including Dr. Allen’s January 13, 2016 report, failed to establish that her right thumb condition
was causally related to her accepted employment factors.
On May 9, 2016 counsel requested a hearing before a representative of OWCP’s Branch
of Hearings and Review with respect to OWCP’s April 25, 2016 decision denying appellant’s
claim for osteoarthritis of the first CMC joint of her right hand. During the hearing, held on
December 15, 2016, counsel argued that Dr. Allen’s January 13, 2016 report established
appellant’s claim for employment-related osteoarthritis of the first CMC joint of her right hand.
He also acknowledged that Dr. Allen did not physically examine appellant and that his report was
based on a review of the evidence in the case record and a telephone conversation with appellant.
Appellant submitted additional evidence in support of her claim for employment-related
osteoarthritis of the first CMC joint of her right hand. In a July 26, 2016 report, Dr. Bennett H.
Brown, an attending Board-certified orthopedic surgeon, noted that appellant reported that her
right hand/wrist condition was due to an unspecified injury at work on October 25, 2013, as well
as due to the repetitive typing required by her job. Upon physical examination, he observed mild
swelling of the first CMC joint of appellant’s right hand. In the portion of the report entitled
“assessment,” Dr. Brown diagnosed right carpal tunnel syndrome, extensor tenosynovitis of the
right wrist, and other secondary osteoarthritis of the first CMC joint of the right hand, and provided
the notation, “According to the patient’s history and repetitive typing at work, her [osteoarthritis]
and extensor tendinitis are causally related to her activities at work.” In the portion of the report

4

entitled “plan,” he opined that appellant’s right carpal tunnel syndrome, thumb CMC osteoarthritis,
and wrist tendinitis were directly due to repetitive use of her right hand at work, noting that
appellant did an excessive amount of typing at work and had been performing her job for years.6
In reports dated December 20, 2016 and January 17, 2017, Dr. Brown diagnosed other
secondary osteoarthritis of the first CMC joint of the right hand and several other right upper
extremity conditions. He indicated that the osteoarthritis of the first CMC joint was causally
related to appellant’s October 25, 2013 workers’ compensation injury and noted that the repetitive
nature of appellant’s work “can cause the [osteoarthritis] of her wrist….”
By decision dated February 13, 2017, OWCP’s hearing representative affirmed the
April 25, 2016 decision denying appellant’s claim for osteoarthritis of the first CMC joint of her
right hand. He found that the medical reports of record, including Dr. Allen’s January 13, 2016
report and those of Dr. Brown, did not contain a rationalized medical opinion relating the
osteoarthritis of the first CMC joint of appellant’s right hand to the accepted factors of her federal
employment. The hearing representative found that Dr. Allen’s January 13, 2016 report was of
limited probative value on this issue because he did not physically examine appellant. He indicated
that, because the acceptance of appellant’s claim for right carpal tunnel syndrome was based on
Dr. Allen’s January 13, 2016 report, OWCP should undertake further review of its acceptance of
appellant’s claim for that condition.
On October 6, 2017 counsel requested reconsideration of the February 13, 2017 decision.
He indicated that he was submitting additional reports of Dr. Brown on behalf of appellant.7
In February 28 and April 11, 2017 reports, Dr. Brown diagnosed other secondary
osteoarthritis of the first CMC joint of the right hand and several other right upper extremity
conditions. He indicated that the osteoarthritis of the first CMC joint was causally related to
appellant’s “[workers’ compensation] injury on October 25, 2013]” and noted that the repetitive
nature of appellant’s work “can cause the [osteoarthritis] of her wrist….”
By decision dated February 27, 2018, OWCP denied modification of its February 13, 2017
decision. It found that the newly submitted medical evidence did not contain a rationalized medical
opinion relating the osteoarthritis of the first CMC joint of appellant’s right hand to her work
duties.

6

The Board notes that the present case only concerns appellant’s claim for osteoarthritis of the first CMC joint of
her right hand. As noted, OWCP accepted appellant’s claim on April 25, 2016 for right carpal tunnel syndrome, and
appellant has not claimed an additional employment-related right upper extremity condition other than right thumb
osteoarthritis. After the issuance of OWCP’s April 25, 2016 decisions, appellant submitted a number of reports of
Dr. Brown and other providers, dated from mid-2016 to early-2017, which concerned her right carpal tunnel
syndrome, right wrist tenosynovitis, and/or right epicondylitis conditions. The latter condition was first diagnosed on
a regular basis in late-2016.
7
A number of the submitted reports had previously been submitted to OWCP. Several reports were newly
submitted, but only discussed appellant’s bilateral knee condition in 2015 and 2016.

5

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any specific condition or disability for which compensation is claimed is causally related
to the employment injury.8
The medical evidence required to establish causal relationship between a claimed specific
condition or period of disability and an employment injury is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.9
The Board has held that where the medical evidence supports an aggravation or
acceleration of an underlying condition precipitated by working conditions or injuries, such
disability is compensable.10 However, the normal progression of untreated disease cannot be found
to constitute an “aggravation” of a condition merely because the performance of normal work
duties reveals the underlying condition.11
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he/she bears the burden of proof to establish that the condition is causally
related to the employment injury.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to expand the acceptance
of the claim to include the additional condition of osteoarthritis of the first CMC joint of her right
hand due to factors of her federal employment.
On November 7, 2013 appellant filed an occupational disease claim for a right hand/wrist
injury that allegedly arose on or about October 25, 2013. She attributed her condition to working
on a computer and other repetitive hand/wrist/arm motions. In an April 25, 2016 decision, OWCP
initially denied appellant’s claim for osteoarthritis of the first CMC joint of her right hand because
she failed to submit sufficient medical evidence to establish her claim. On February 13, 2017 and
8

J.F., Docket No. 09-1061 (issued November 17, 2009).
December 6, 2017.
9

See E.J., Docket No. 09-1481 (issued February 19, 2010).

10

C.H., Docket No. 17-0488 (issued September 12, 2017).

11

Id.

12

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

6

See also J.T., Docket No. 17-0578 (issued

February 27, 2018 OWCP also found that appellant failed to establish employment-related
osteoarthritis of the first CMC joint of her right hand.
Appellant submitted a November 27, 2013 attending physician’s report from Dr. Green
who noted that appellant reported a sudden pain and swelling in her right thumb occurring at work
on October 25, 2013. Dr. Green diagnosed sprain/strain of the right thumb and osteoarthritis of
the hand. He checked a box marked “Yes” to denote that these conditions were employment
related, and added the notation “Complaints represent exacerbation of preexisting conditions due
to work.”
The Board finds that this report fails to establish appellant’s claim for osteoarthritis of the
first CMC joint of her right hand because Dr. Green has not provided adequate medical rationale
in support of his opinion on causal relationship. The Board has held that when a physician’s opinion
on causal relationship consists only of checking “Yes” to a form question, without more by the way
of medical rationale, that opinion has little probative value and is insufficient to establish causal
relationship. Appellant’s burden includes the necessity of furnishing an affirmative opinion from a
physician who supports his or her conclusion with sound medical reasoning.13 Dr. Green did not
describe appellant’s work duties in any detail or explain how they would have been competent to
cause or aggravate the osteoarthritis of the first CMC joint of her right hand.14 As Dr. Green did no
more than check “Yes” to a form question, his opinion on causal relationship is of little probative
value and is insufficient to discharge appellant’s burden of proof.
In a January 13, 2016 report, Dr. Allen asserted that appellant’s claim should also be
accepted for the diagnosis of osteoarthritis of the first CMC joint of the right hand. While
acknowledging that this condition likely existed prior to appellant’s federal employment, he opined
that the duties required by her position resulted in an aggravation of this condition. Dr. Allen noted
that, per the Merck Manual (14th edition), biomechanical stress might lead to chondrocyte damage
and proteolytic enzyme release resulting in articular cartilage degeneration, and that osteoarthritis
developed when cartilage repair did not keep pace with degeneration. He posited that appellant’s
excessive typing, mouse usage, and writing caused degradation of the cartilage within her right
CMC, resulting in an aggravation of her osteoarthritic condition. Dr. Allen felt that appellant’s
subjective complaints of right thumb pain/swelling and her objective ﬁndings of tenderness over
the right CMC joint with digit weakness mirrored those symptoms that the Merck Manual
associated with CMC joint osteoarthritis. He opined that appellant’s work duties of repetitive
grasping, pinching and typing for seven hours per day “precipitated the symptoms of an underlying
osteoarthritis condition.”
The Board first notes that Dr. Allen did not personally conduct a physical examination of
appellant. Rather, Dr. Allen based his report on a review of the case record and a telephone
conversation with appellant. The Board has indicated that the absence of a physical examination by
a physician may affect the weight to be a given medical report, but does not necessarily render it
13

Lillian M. Jones, 34 ECAB 379, 381 (1982).

14

The Board notes that appellant reported experiencing right thumb and other symptoms while using the computer
at work on October 23, 2013, but she also implicated other repetitive right hand/wrist work over an extended period
as contributing to her claimed condition.

7

incompetent as medical evidence.15 However, a physician’s report still must contain adequate
medical rationale to establish causal relationship between employment factors and a given claimed
condition.16 The Board has held that a report is of limited probative value regarding causal
relationship if it does not contain medical rationale explaining how an employment activity could
have caused or aggravated a medical condition.17
The Board finds that Dr. Allen’s January 13, 2016 report is of limited probative value on
the relevant issue of this case because he failed to provide adequate medical rationale in support
of his opinion that appellant sustained employment-related osteoarthritis of the first CMC joint of
her right hand. In his January 13, 2016 report, Dr. Allen made general references to the Merck
Manual about how activities such as typing can cause CMC osteoarthritis, but he did not
adequately explain how appellant’s specific work duties could have caused or aggravated her own
right thumb osteoarthritis condition. He highlighted appellant’s reporting of right thumb
symptoms while performing such duties as typing and stapling, but the Board has held that the fact
that a condition manifests itself or worsens during a period of employment18 or that work activities
produce symptoms revelatory of an underlying condition19 does not raise an inference of causal
relationship between a claimed condition and employment factors. While Dr. Allen provided some
discussion of appellant’s work duties, he did not provide sufficient explanation of how these specific
duties could have caused or aggravated the diagnosed right thumb condition. Related to the fact that
he did not physically examine appellant, he did not adequately detail findings on physical
examination which supported his opinion on causal relationship. Dr. Allen opined that appellant’s
right thumb condition was preexisting, but he did not explain why appellant’s right thumb problems
were not solely due to the natural progression of the underlying condition.
In a July 26, 2016 report, Dr. Brown noted that appellant reported that her right hand/wrist
condition was due to an unspecified injury at work on October 25, 2013, as well as due to the
repetitive typing required by her job. He diagnosed other secondary osteoarthritis of the first CMC
joint of the right hand and several other right upper extremity conditions, and he indicated that,
according to appellant’s history and repetitive typing at work, her osteoarthritis was causally
related to her activities at work. Dr. Brown also noted that appellant’s right thumb CMC
osteoarthritis was directly due to repetitive use of her right hand at work, noting that appellant did
an excessive amount of typing at work and had been performing her job for years. In reports dated
December 20, 2016, January 17, February 28, and April 11, 2017, he diagnosed other secondary
osteoarthritis of the first CMC joint of the right hand and several other right upper extremity
conditions. Dr. Brown indicated that the osteoarthritis of the first CMC joint was causally related
to appellant’s October 25, 2013 workers’ compensation injury and noted that the repetitive nature
of appellant’s work “can cause the [osteoarthritis] of her wrist….”

15

See M.M., Docket No. 17-0438 (issued March 13, 2018). See also Melvina Jackson, 38 ECAB 443 (1987).

16

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

17

Id.

18

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

19

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

8

The Board finds that these reports are insufficient to establish appellant’s claim for
osteoarthritis of the first CMC joint of her right hand because Dr. Brown has not provided adequate
medical rationale in support of his opinion on causal relationship. Dr. Brown did not describe the
implicated employment factors in any significant detail or explain how they could have caused or
aggravated osteoarthritis of the first CMC joint of appellant’s right hand. He did not adequately
detail findings on physical examination and diagnostic testing which supported his opinion on
causal relationship. As noted, the Board has held that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale explaining how an
employment activity could have caused or aggravated a medical condition.20
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to expand the acceptance
of the claim to include the additional condition of osteoarthritis of the first CMC joint of her right
hand due to factors of her federal employment.

20

See supra note 17.

9

ORDER
IT IS HEREBY ORDERED THAT the February 27, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

